Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/31/2021 has been entered and fully considered.
A new rejection is disclosed in light of Applicant’s arguments.
Claims 2 and 9-10 have been canceled.
Claims 1 and 3-8 are pending and have been fully considered.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 103(a) as being obvious over FELDMAN ET AL. (US 5102427) in view of COLEMAN ET AL. US 2170809) and as evidence by KRYMKIN ET AL. “Theory and Practice of Alkyl Phenol Synthesis. tert -Octylphenols", INDUSTRIAL & ENGINEERING CHEMISTRY RESEARCH, vol. 55, no. 37, 9 September 2016 (2016-09-09) (on IDS filed  8/24/2020); and MAGRINI ET AL. (US PG PUB 20200263098, filed 4/2017) in their entirety.  Hereby referred to as FELDMAN, KRYMKIN, MAGRINI and COLEMAN.  
Regarding claims 1 and 3-8:
FELDMAN teaches a fuel composition comprising a petroleum distillate fuel and an oil soluble composition comprising as component (b) a mono-alkylated diphenyl ether wherein the alkyl group contains from about 16 to 44, preferably from about 20 to 24 carbon atoms. It is implicit to the skilled chemist that mono alkylation at the reaction conditions taught in FELDMAN (aluminium chloride catalyst) favors the formation of the para-isomer, i.e. the R3 or R8 substituent being alkyl. Component (b) can be present at a level within 0.001 to 0.5 wt% (10-5000 wtppm, i.e. mg/kg) (see claims 1, 7, 9, 10 and abstract).
FELDMAN does not explicitly teach the synthesis of the alkylated diphenyloxide, however it is within the scope of FELDMAN as taught by COLEMAN.
COLEMAN teaches the synthesis of mono-actyl diphenyloxide by alkylation of diphenyl ether with di-isobutylene, as evident by KRYMKIN in the abstract, that di-isobutylene (DIB), a 
FELDMAN explicitly teaches the synthesis of the alkylated diphenyloxide to produce liquid petroleum fuel products, however FELDMAN does not explicitly state that the fuel is biologically derived, nevertheless it is within the scope of FELDMAN as evident by MAGRINI that it is known in the art as disclosed in para [0003] that the diminishing availability of high-quality crude oils, increasing worldwide energy demand, and associated environmental issues of fuel production and use make oils from biomass-derived resources an attractive hydrocarbon fuel feedstock option. Biofuel production from processing pure biomass-derived (bio-derived) materials and co-processing these materials with petroleum-derived feedstocks; would motivate one of ordinary skill in the art to incorporate biologically derived materials with the petroleum feedstock of FELDMAN fuel compositions if said oil formulator so desired.
Therefore one of ordinary skill in the art would recognize COLEMAN synthesis of mono-actyl diphenyloxide to be combine with FELDMAN teachings of a fuel composition with said compounds; as both teaches alkylated diphenyl ether, as well as overlapping components; and the motivation is also taught by FELDMAN in col. 2 ln 43-46 that the mixture may be added at very low levels to middle distillate oils i.e., diesel and home heating oil, to yield fuel products having enhanced cold flow properties.
Again, KRYMKIN and MAGRINI are considered teaching references, not a modifying reference.  See MPEP 2112.

Response to Arguments
Applicant's arguments with respect to claims 1 and 3-8 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771